Title: Minute of the Associates of the Late Dr. Bray, 17 January 1760
From: Franklin, Benjamin
To: 


          At a meeting of the Associates of the late Dr. Bray called for Jan. 17, 1760, to enable the Society to avail itself of Franklin’s advice (see above, pp. 12–13), he recommended New York, Williamsburg, and Newport as the best places to establish the three Negro schools which the Society intended to found in America in addition to the one already started in Philadelphia, and he suggested the men mentioned in this document to superintend them. While none of Franklin’s letters to the persons named have been found, a reply from William Hunter to the Associates, dated June 1760, expresses his pleasure at receiving a commission “to open a Negroe School.” For the success of the schools in the three localities mentioned, see Edgar L. Pennington, “Thomas Bray’s Associates and their Work among the Negroes,” American Antiquaries Society, Proceedings, new series, XLVIII (1938), 311–403.
         
          
            January 17. 1760
            Agreed,
          
          That Mr. Franklin be desired to write to the aforesaid Gentlemen (viz. Dr. Johnson, Mr. Barclay, and Mr. Auchmutey, at New-York, Mr. Hunter, Mr. Dawson, and the Minister of the Church at Williamsburgh, and Mr. Pollen at Newport) to request the Favour of their kind Assistance in establishing these Schools; that they would occasionally, and as often as they may judge convenient, visit and inspect them, and from time to time transmit to the Associates an Account of their Proceedings and the Progress the Children make, and the Reception the Design meets with from the Inhabitants in general.
          The above is an Extract of the Minutes of the Associates of Dr. Bray, relating to the Erecting Schools for Negro Children, at New-York, Williamsburg and Newport Rhodeisland—mention’d in a former Letter.
        